Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 4, 2022

                                      No. 04-13-00837-CR

                                    Dorin James WALKER,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 187th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2012CR8371B
                        Honorable Raymond Angelini, Judge Presiding


                                         ORDER
         This court’s opinion in this appeal issued on October 29, 2014. This court’s mandate
issued on February 2, 2015. Appellant has filed a pro se motion requesting a copy of the record
in this appeal for purposes of filing a post-conviction writ of habeas corpus. This court has no
jurisdiction over post-conviction writs of habeas corpus in felony cases. See TEX. CODE CRIM.
PROC. art. 11.07; In re Coronado, 980 S.W.2d 691, 692 (Tex. App.—San Antonio 1998, orig.
proceeding). Post-conviction writs of habeas corpus are to be filed in the trial court in which the
conviction was obtained, and made returnable to the Court of Criminal Appeals. See TEX. CODE
CRIM. PROC. art. 11.07. In order to obtain a free copy of the record, appellant would need to file
a motion in the trial court in which the conviction was obtained and demonstrate that his claim is
not frivolous and that the record is needed to decide the issues presented. See United States v.
MacCollom, 426 U.S. 317, 326 (1976); Escobar v. State, 880 S.W.2d 782, 783 (Tex. App.—
Houston [1st Dist.] 1993, no pet.). Appellant’s motion is DENIED without prejudice to seeking
relief in the proper court.

       It is so ORDERED on this 4th day of August, 2022.

                                                          PER CURIAM



       ATTESTED TO: ______________________________
                    MICHAEL A. CRUZ, Clerk of Court